 

 

2014 Executive Compensation

 

On February 12, 2014, the Compensation Committee of the Board of Directors of
Interactive Intelligence Group, Inc. (the “Company”) approved annual
compensation arrangements, for the year beginning January 1, 2014,  for the
Company’s executive officers, including the following “Named Executive Officers”
included in the Company’s definitive proxy statement on Schedule 14A filed with
the Securities and Exchange Commission on April 12, 2013 (the “Proxy
Statement”):

 

 

 

Name

Title/Position

Donald E. Brown, M.D.

Chairman of the Board, President and Chief Executive Officer

(Principal Executive Officer)

 

 

Stephen R. Head

Chief Financial Officer, Senior Vice President of Finance and Administration,

Secretary and Treasurer (Principal Financial Officer)

 

 

Gary R. Blough

Executive Vice President of Worldwide Sales

 

 

Joseph A. Staples

Chief Marketing Officer, Senior Vice President of Marketing

 

In January 2014, the Company reorganized its executive structure.  As a result,
William J. Gildea, who was one of the Named Executive Officers in the Proxy
Statement, is no longer an executive officer of the Company.

 

The information regarding the base salaries and performance bonuses for the
Company’s Named Executive Officers, including Mr. Gildea, appearing in the
Company’s Current Report on Form 8-K filed February 19, 2014, is incorporated
herein by reference.

 

2014 Board of Director Compensation

 

The Compensation Committee of the Board of Directors of the Company did not
modify the annual compensation arrangements from 2013, for the period beginning
January 1, 2014, for the Company’s non-employee Board of Director members. The
annual cash retainer received by each non-employee director is $32,000, and
directors are not paid a per meeting fee for attending Board of Director
meetings.  All information regarding committee attendance fees and stock options
for the Company’s non-employee Board of Director members, appearing in Exhibit
10.26 to the Annual Report on Form 10-K for the year ended December 31, 2006
filed by Interactive Intelligence, Inc., SEC File No. 000-27385, is incorporated
herein by reference. 

 



 

--------------------------------------------------------------------------------